DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 has a comma “,” as a punctuation mark in line 4 which should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,855,475 to Fujio et al. (Fujio).
Regarding claim 1, Fujio discloses a compressor comprising: 
a fixed scroll (7, figs. 6-7) ; 
a discharge port  (36, 38, figs. 6-7) disposed in the fixed scroll; 

a valve stop (40, figs. 7, 9) disposed in the fixed scroll and configured to restrict a lift amount of the reed valve; and 
a ventilation hole (40a, fig. 9) disposed in the valve stop (col. 13, line 34-col. 14, line 67).  


Regarding claim 2, Fujio discloses the compressor according to claim 1, wherein a plurality of discharge ports (36, 38, figs. 6-7) are disposed in the fixed scroll, each of the plurality of discharge ports being the discharge port, and the ventilation hole is disposed between two adjacent discharge ports of the plurality of discharge ports (between 40b, fig. 9).
  
Regarding claim 3, Fujio discloses the compressor according to claim 1, wherein the ventilation hole is disposed in a part of the valve stop (part of 40, fig. 9), the part not coming into contact with the reed valve (40 does not come in contact with reed valve 35, fig. 7).  

Regarding claim 4, Fujio discloses the compressor according to claim 1, wherein the ventilation hole is disposed in parallel with the reed valve (See fig. 9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,400,772 to Sun Scroll compressor having valve component arranged in passage of back pressure cavity and providing openings for passage of fluid.
US 2002/0114720 discloses a scroll compressor with reed discharge valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.S/Examiner, Art Unit 3746                      

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746